Citation Nr: 1142399	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-02 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The appellant served in the Army National Guard of Minnesota from January 1966 to July 1999, with a verified period of active duty for training (ACDUTRA) from April 1967 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, in which the RO denied service connection for a left knee injury.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The competent and persuasive evidence of record does not demonstrate that the appellant incurred a disease or injury during a period of ACDUTRA or an injury during inactive duty for training (INACDUTRA) which resulted in a current left knee disability, and the appellant's assertion that he incurred a left knee injury during annual training is not credible.  


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that it has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim on appeal.  The appellant must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the appellant's claim for service connection for a left knee injury was received in March 2007.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in April 2007.  This letter notified the appellant of VA's responsibilities in obtaining information to assist him in completing his claim, identified the appellant's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  Thereafter, the claim was reviewed and the October 2007 rating decision was issued.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in the April 2007 letter.  

The appellant has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and service personnel records have been obtained and associated with his claims file.  The appellant was also provided with a VA examination to assess the current nature and etiology of his claimed left knee disability in September 2007.

Furthermore, the appellant has not identified any additional, relevant evidence that has not been requested or obtained.  The appellant has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.


Factual Background and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Thus, the definitional statute makes a clear distinction between those who have served on active duty and those who have served on active duty for training.  The Court has held that this statute, in effect, means that an individual who has served only on active duty for training must establish a service connected disability in order to achieve veteran status and to be entitled to compensation.  Furthermore, unless a claimant has established status as a veteran, neither the presumption of soundness nor the presumption of aggravation is applicable.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Nor is the claimant entitled to the benefit of the legal presumptions pertaining to service connection for certain diseases and disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309, Biggins v. Derwinski, 1 Vet App. 474, 478 (1991).

The appellant argues that he injured his left knee while playing softball during a period of annual training in the mid-1980s at Camp Ripley.  In his March 2007 claim for service connection, he asserted that he had walked with a limp ever since the reported injury.  

Service treatment records from the appellant's National Guard service, however, are negative for an injury to the left knee.  Rather, these records reflect that, in June 1986, the appellant presented with complaints of pain in his right knee.  He reported that he had injured the knee playing softball earlier that day at Camp Ripley.  Examination of the right knee revealed pain along the lateral aspect.  The assessment was strain, lateral leg, right knee.  

Private treatment records from Douglas County Hospital reflect that, in December 1986, the appellant was evaluated for complaints of left knee pain.  He reported that his left knee pain began spontaneously around the end of September.  The appellant also reported that he had been troubled by a right knee injury which was sustained near the end of June while playing softball.  He reported that he had been undergoing chiropractic treatments for ligaments which were torn loose and stated that his right knee had not really gotten back to normal.  The appellant stated that he did not finish the softball season and his right knee had kept him from jogging.  On examination, the appellant walked without a limp.  The impression was medial left knee pain, possible bursitis, possible meniscus tear.  The record reflects that the appellant underwent left knee arthroscopic surgery in January 1987.  During his pre-operative examination, the appellant again described left knee pain and clicking which began spontaneously towards the end of September.  

Service treatment records reflect that, in August 1987 and April 1989 Reports of Medical History, the appellant denied a "trick" or locked knee.  Examination of the lower extremities was normal on each date.  In a September 1993 Report of Medical History, the appellant again denied a "trick" or locked knee.  He gave a history of left knee surgery in January 1987, and indicated that he had no further problem with the knee following surgery.  Examination of the lower extremities was normal.  In a July 1995 Report of Medical History, the appellant again denied a "trick" or locked knee.  He gave a history of left knee surgery in January 1987, but denied a specific injury.  Examination of the lower extremities was normal.  

In January 1998, the appellant's private physician wrote that the appellant suffered from a torn meniscus in both knees and was unable to exercise in a way that would stress his knees, such as running.  In February 1998, the physician wrote that the appellant had degenerative joint disease and a torn meniscus of both knees and was having great difficulty running.  The physician indicated that the appellant was unable to do the running event for his Army Physical Fitness Test due to his knee osteoarthritis.  A September 1998 physical profile reflects that the appellant was limited to no running due to degenerative joint disease of both knees.  

Post-service treatment records include a September 2006 MRI of the left knee from Long Prairie Memorial Hospital.  The MRI report reflects that the study was indicated because of anterior and medial knee pain, with no history of injury, but a history of surgery in January 1995.  [Parenthetically, the Board notes that the record reflects that the appellant underwent right knee surgery in January 1995.]  The impression was osteoarthritic changes within the medial and lateral compartments; probable post-partial meniscectomy, medial meniscus, with osteoarthritic changes involving the medial compartment of the knee; large Baker's cyst, medial aspect of the popliteal fossa; mild medial patellar facet chondromalacia; and lateral meniscal cyst with small foreign body, possibly representing a small osteochondroma.  An October 2006 X-ray from the same facility revealed moderate degenerative joint disease involving the medial joint compartment on the left.  

The appellant was afforded a VA examination to evaluate his right knee in July 2007, despite the fact that he asserted it was his left knee which he wanted examined.  The chief complaint was described as a right knee injury in 1986.  The appellant, however, asserted that it was not his right knee, but his left knee, which was injured in June 1986.  

The appellant was afforded a VA examination to evaluate his left knee in September 2007.  He gave a history of a left knee injury, with the date of onset in 1986.  The examiner noted the history of the right knee injury in 1986 and stated that she could find no records to support the left knee claim, although, during the July 2007 VA examination, the appellant had indicated that he fell on his left knee, not his right knee, during service.  The examiner also noted that the appellant had undergone left total knee replacement in March 2007.  The diagnosis following examination was severe osteoarthritis with total knee replacement to the left.  The examiner opined that, if it could be confirmed that the appellant's left knee and not the right knee was the injured knee during service, then it was more likely than not that his current left knee disability was related to service.  In providing a rationale for this opinion, she stated that any injury predisposes the joint to osteoarthritis, which the appellant had, requiring total knee replacement.  

During a March 2008 Informal Conference with a Decision Review Officer (DRO) at the RO, the appellant asserted that the reference to a right knee injury in 1986 in his service treatment records was in error, as he injured his left knee.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a left knee disability is not warranted.  

The foregoing evidence clearly demonstrates that the appellant has a current left knee disability, as evidenced by the diagnosis of severe osteoarthritis with left total knee replacement on VA examination in September 2007.  However, the record does not establish that the appellant's left knee injury was incurred during a period of ACDUTRA or INACDUTRA.  

As an initial matter, the Board notes that the RO has attempted to verify the appellant's periods of ACDUTRA and INACDUTRA.  In August 2007, the Minnesota Army National Guard furnished a statement of the appellant's retirement points; however, this statement reflects that the pertinent system could not generate active duty dates for the timeframe from January 1966 to January 1993.  The Board notes that this statement does reflect 58 IDT points and 29 AD points for the period from January 13, 1986 through January 12, 1987.  In any event, as will be discussed below, the question of whether the appellant was on ACDUTRA or INACDUTRA when he allegedly incurred a left knee injury during a softball game during National Guard service is not relevant, as the persuasive evidence of record reflects that the appellant actually injured his right, as opposed to left knee, consistent with the contemporaneous medical records.  

While the service treatment records reflect that the appellant incurred a right knee injury while playing softball at Camp Ripley in June 1986, in conjunction with his current claim for service connection, the appellant has asserted that this reference to the right knee is in error and, in fact, his left knee was injured at that time.  The Board has considered the argument made by the appellant's representative, in his October 2011 Informal Hearing Presentation (IHP), that an August 2007 deferred rating decision indicates that, although the June 1986 service treatment record referred to the right knee, other service records referred to a left knee injury; however, the Board can find no documentation of a left knee injury in the service treatment records associated with the claims file.  

In support of his assertion that he incurred a left knee injury during annual training, the appellant submitted a statement from a fellow servicemember, P.W.K., in April 2007.  P.W.K. reported that he and the appellant were assigned to the same company and the appellant injured his left leg in a softball game during annual training at Camp Ripley in the late 1980s (1987, 1988, or 1989).  He reported that this injury was toward the end of the summer, one of the last days of training.  P.W.K. stated that he injured his eye during the same softball game, and he and the appellant went to the Troop Medical Clinic together.  He added that the appellant's knee was swollen and he was unable to support himself on that leg.  P.W.K. acknowledged that he was not sure of the exact date of the incident, as it occurred a long time ago, although he knew that the appellant had significantly injured his leg during the annual training and that such injury had been documented in the Troop Medical Center.  

The Board recognizes that the appellant and his fellow servicemember are competent to relate that he injured his left knee during a softball game during annual training.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991); 38 C.F.R. § 3.159(a)(2).  However, merely because a person is competent to present lay testimony about an injury does not necessarily make that evidence credible.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  

The Board finds the recent assertions made by the appellant and P.W.K., that the appellant's left knee was injured during a softball game during annual training, made over 20 years after the reported injury, are not deemed credible when considered in light of other evidence of record.  

In this regard, the Board finds more probative the contemporaneous June 1986 service treatment record, documenting injury to the right knee.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  While the appellant has asserted that this reference to the right knee was in error, he himself gave a history of an injury to the right knee while playing softball in June 1986 during private treatment in December 1986, consistent with the June 1986 service treatment record.  

Moreover, while, in conjunction with the current claim for service connection, the appellant has described the onset of left knee problems following an injury to the left knee while playing softball during annual training, the record reflects inconsistent statements regarding the history of his left knee disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board may find lay evidence lacks credibility due to inconsistent statements).  Indeed, during treatment in December 1986 and during an examination prior to his left knee surgery in January 1987, the appellant reported that he began experiencing left knee pain spontaneously in September 1986.  

In weighing the appellant's statements regarding the history of his right and left knee conditions made during private treatment in December 1986 and January 1987 against his recent assertion that his left knee was injured while playing softball during annual training, the Board notes that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  White v. Illinois, 502 U.S. 346, 355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  The Board, therefore, assigns the appellant's own statements, made in December 1986, that he injured his right knee while playing softball in June 1986 and experienced the spontaneous onset of left knee pain in September 1986, more probative weight than his recent statements regarding a left knee injury during annual training, made in connection with the March 2007 claim for service connection.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).   

The conclusion that it was, indeed, the appellant's right knee, as opposed to left knee, which was injured in June 1986 is further bolstered by the appellant's own statement, made in his July 1995 Report of Medical History, that he underwent left knee surgery in January 1987, but denied a specific injury.  

The Board's conclusion that the appellant is not a reliable historian as regards the history of his claimed left knee disability is further bolstered by inconsistencies he has made regarding symptoms of this claimed disability.  In this regard, in his March 2007 claim for service connection, the appellant stated that he had walked with a limp ever since his in-service injury to the left knee.  The appellant is competent to report a continuity of symptomatology.  Charles v. Principi, 16 Vet. App. 370 (2002).  However, like his description of an in-service injury to the left knee while playing softball during annual training, the appellant's report of a continuity of symptomatology is also not credible.  In this regard, as discussed above, he described the spontaneous onset of left knee pain during treatment in December 1986 and January 1987 and the December 1986 treatment record indicates that he walked without a limp.  He also denied a "trick" or locked knee in his August 1987, April 1989, September 1993, and July 1995 Reports of Medical History, and examination of the lower extremities was normal on each of those dates.  Notably, in his September 1993 Report of Medical History, the appellant reported that he had no further problem with his left knee following his January 1987 surgery.  In light of the inconsistencies between the appellant's description of his symptoms since the alleged injury and the medical evidence of record, the Board finds that the appellant's assertions regarding such symptoms are not credible.  See Buchanan, 451 F.3d at 1337.  Such a finding supports the conclusion that his description regarding the alleged injury is also not credible.  

The Board recognizes that the September 2007 VA examiner opined that, if it could be confirmed that the appellant's left knee and not the right knee was the injured knee during service, then it was more likely than not that his current left knee disability was related to service.  However, for the reasons discussed above, the Board finds the probative evidence of record does not establish a left knee injury during ACDUTRA or INACDUTRA.

Notwithstanding the existence of a current left knee disability, the evidence of record, when analyzed as a whole, weighs against a finding that the appellant incurred or aggravated a left knee disability during a period of ACDUTRA or INACDUTRA service.  Thus, service connection for a left knee disability is not warranted.

 For all the foregoing reasons, service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a left knee disability is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


